Case 2:18-cv-10408-GW-PLA Document 19 Filed 12/07/20 Page 1 of 2 Page ID #:1114
                                                                            JS-6

 1                        UNITED STATES DISTRICT COURT
 2
                         CENTRAL DISTRICT OF CALIFORNIA
                         WESTERN DIVISION AT LOS ANGELES
 3

 4

 5   SKYHAWKE TECHNOLOGIES, LLC,
     et al.
 6                                                Case No. CV 18-1234-GW-PLAx
 7          Plaintiffs and Counterclaim
            Respondents,                          Consolidated with CV 18-10408-GW-
 8                                                PLAx
 9   v.
                                                  Hon. George H. Wu
10   DECA INTERNATIONAL CORP., et
11   al.,                                         ORDER OF DISMISSAL

12          Defendants and Counterclaimants.
13

14
           Before the Court is the Motion to Dismiss All Claims and Counterclaims
15
     Without Prejudice Pursuant to Rule 41(a)(2), filed by Plaintiffs SkyHawke
16
     Technologies, LLC and SkyHawke Licensing, LLC (Dkt. 381).
17
           Having considered the Motion and related briefing, the parties’ arguments, and
18
     all competent and admissible evidence of record, the Court ADOPTS its tentative
19
     ruling issued October 22, 2020 (Dkt. 395) as its final ruling.
20

21
           IT IS HEREBY ORDERED THAT:
22
           The Motion is GRANTED as modified;
23
           Plaintiffs’ claims in Case Nos. 2:18-cv-01234-GW-PLA and 2:18-cv-10408-
24
     GW-PLA are DISMISSED with prejudice in their entirety; and
25
           Defendants’ counterclaims in Case No. 2:18-cv-01234-GW-PLA are
26
     DISMISSED without prejudice.
27
           Each party shall bear its own costs and attorneys’ fees.
28
Case 2:18-cv-10408-GW-PLA Document 19 Filed 12/07/20 Page 2 of 2 Page ID #:1115




 1        The Clerk of Court is directed to CLOSE both consolidated cases.
 2

 3

 4   IT IS SO ORDERED.
 5

 6

 7   Dated: December 7, 2020
 8                                           Hon. George H. Wu
 9                                           U.S. DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
